DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Non-Final Office Action filed 28 July 2020 and not repeated herein is overcome and hereby withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3, 8-10, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Faler et al. (US 2005/0287348; “Faler”) (newly cited) in view of Nishimura et al. (US 2002/0009607; “Nishimura”), Abe et al. (US 5,372,884; “Abe”) and Lubnin et al. (US 2013/0316098); “Lubnin”).
Regarding claims 1 and 9, Faler teaches a laminate (i.e., a film) comprising a substrate with a coating ([0001, 0003, 0067-0068]), which reads on the limitations of a film comprising a substrate layer and a surface coating layer provided on at least one face of the substrate layer recited in claim 1. The substrate comprises a polypropylene (PP) resin and 30 to 80 wt.% of filler particles (i.e., 20 to 70 wt.% of PP) ([0008-0012]), which overlaps or encompasses, and therefore renders obvious, the limitations of the substrate layer includes from 20 to 99 wt.% (and 20 to 40 wt.%) of polypropylene, and 1 to 80 wt.% (and 60 to 80 wt.%) of inorganic fine powder recited in claims 1 and 9. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. As set forth in MPEP 2144.05, in the case where the claimed range is encompassed, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. 
The coating comprises a dispersion of a colloidal silica having an average particle size of 100 nanometers or less, wherein the colloidal silica can be surface modified ([0019-0022, 0026, 0034, 0037]), which encompasses, and therefore renders obvious, the limitation of the surface coating layer is derived from a solution that is dried to form the surface coating, the solution including colloidal silica sol as microparticles, wherein an average primary particle size of the microparticles is 25 nm or less recited in claim 1. As set forth in MPEP 2144.05, in the case where the claimed range is encompassed, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. 

Faler is silent regarding the substrate being stretched in a biaxial direction.
Nishimura discloses a film that is biaxially oriented from the practical aspect of strength and stiffness ([0017]).
Faler and Nishimura are both directed towards substrates comprising coating layers, and Faler discloses a substrate that is capable of being drawn and stretched (Faler [0003, 0009]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have biaxially oriented the substrate of Faler as taught by Nishimura motivated by the expectation of a film having improved strength and stiffness (Nishimura [0017]). As such, the substrate of Faler in view of Nishimura is biaxially oriented, which reads on the limitation of the substrate layer stretched in a biaxial direction recited in claim 1.

Faler is silent regarding the colloidal silica is coated with a cationic alumina (as the metal oxide-containing microparticles), wherein the coating comprises 40 to 56.8 wt. % of the microparticles based on the solidified coating, a dispersion of organic polymer and water-soluble polymer in a solvent, and the coating is in an amount between 0.07 g/m2 to 20 g/m2.
Abe discloses an ink jet recording sheet quick in drying of ink and very high gloss, in addition to being excellent in water resistance and film-formability, so that the layer stands wetting and gives little cracks (col. 1, lines 5-9, col. 2, lines 18-27). The recording sheet comprises an ink-receiving (i.e., coating) layer containing a cation-modified colloidal silica and polymers such a polyurethane resin (i.e., an aqueous adhesive thermosetting synthetic resin) and/or polyvinyl pyrrolidone that can be used each alone or in combination (col. 2, lines 49-55, col. 3, lines 20-59). The colloidal silica is a cation-modified by coating the surface with a hydrous metal oxide, such as aluminum oxide (col. 2, lines 30-34, 40-44, 49-53). The coating amount of the colloidal silica is preferably 6 to 30 g/m2 (col. 3, lines 10-20). The polyurethane is i.e., 50 to 98 wt.% of modified colloidal silica in the coating) (col. 3, lines 60-68, col. 4, lines 1-16, ). 
Faler in view of Nishimura, and Abe are both directed towards coatings comprising colloidal silica, and Faler discloses colloidal silica nanoparticles that can be used in combination with alumina and that can also be surface treated (Faler [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating of Faler in view of Nishimura by forming an ink-receiving layer (i.e., a print enhancing coating layer) comprising modified colloidal silica, polyurethane, and polyvinyl pyrrolidone as taught by Abe motivated by the expectation of forming a coating layer that is quick in drying of ink and has very high gloss, in addition to excellent in water resistance and film-formability.
As such, the coating of Faler in view of Nishimura and Abe comprises a cation-modified metal oxide colloidal silica (i.e., modified silica), a polyurethane, and a water-soluble polymer such as polyvinyl pyrrolidone, which reads on the limitations of the surface coating layer is derived from a solution that is dried to form the surface coating, the solution including a cationic alumina-coated colloidal silica sol as metal oxide-containing microparticles, a dispersion of organic polymer, and water soluble polymer in a solvent recited in claim 1. 
The coating contains 50 to 98 wt.% of modified silica, which overlaps, and therefore renders obvious, the limitation of the surface coating layer contains 40 to 56.8 wt.% of the cationic metal oxide-containing microparticles relative to an amount of the solidified surface coating layer recited in claim 1. The coating has an amount is 6 to 30 g/m2, which overlaps, and therefore renders obvious, the limitation of a coated amount D of the surface coating layer is 0.07 2 recited in claim 1. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 

 Faler in view of Nishimura and Abe is silent regarding the polyurethane is cationic.
Lubnin discloses an aqueous cationic polyurethane dispersion (PUD) wherein the dispensability and performance of the polyurethanes are enhanced by tertiary amino groups used for ink receptive coatings ([0001, 0009]). The PUD comprises a polyurethane having tertiary amino groups attached to the urethane ([0007]). The PUD has superior properties such as reduced wicking, enhanced abrasion resistance, undistorted colors and fast drying rate, in addition to other useful properties, such as affinity to anionic substrates and compatibility as a dispersion in water with cationic substances and multi-valent metal ions ([0009]).
Faler in view of Nishimura, Abe, and Lubnin are both directed towards polyurethane dispersion used for ink coatings of containers (i.e., packaging). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the polyurethane of Faler in view of Nishimura and Abe by adding tertiary amino group as taught by Lubnin motivated by the expectation of creating a cationic polyurethane dispersion having superior properties such as reduced wicking, enhanced abrasion resistance, undistorted colors and fast drying rate (Lubnin [0009]). As such, the coating of Faler in view of Nishimura, Abe, and Lubnin comprises a cationic polyurethane, which reads on the limitation of a cationic organic polymer recited in claim 1.

Faler in view of Nishimura, Abe, and Lubnin is silent regarding the coating having a static charge half-life period S on the face of the substrate layer that is 300 seconds or shorter measured by JIS L 1094:1997.
However, as described above, the coating of Faler in view of Nishimura, Abe, and Lubnin can be identical or substantially identical to the surface coating layer claimed and disclosed by Applicant in terms of the structure of the film (i.e., a substrate comprising a surface coating), the coating comprising a cationic modified silica, a cationic polyurethane and water-soluble polymer, the size and amount of the modified silica, and the amount that the coating layer is applied.
Therefore, in the absence of any objective evidence to the contrary, there is a reasonable expectation that the laminate of Faler in view of Nishimura, Abe, and Lubnin comprises embodiments that read on the limitation of the property of a static charge half-life period S on the face of the substrate layer that is 300 seconds or shorter measured by JIS L 1094:1997 recited in claim 1. As set forth in MPEP 2112 V and MPEP 2112.01 I/II, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
Moreover, Nishimura, Abe, and Lubnin also teach that it is well known and well within the abilities of those skilled in the art to consider, measure, adjust, and optimize antistatic properties of laminate films and coatings by adding antistatic agents as needed (Nishimura [0045-0046, 0071-0072]; Abe col. 6, lines 6-11, col. 8, lines 1-10; Lubnin [0143]). As established by MPEP 2144.05 II and 2143 C, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a 

Regarding claims 3 and 10, Faler in view of Nishimura, Abe, and Lubnin is silent regarding the coating having a proportion of redissolution C to water that is 5% or less, and a water contact angle H that is 70º to 120º.
However, as described above, the coating of Faler in view of Nishimura, Abe, and Lubnin can be identical or substantially identical to the surface coating layer claimed and disclosed by Applicant.
Therefore, in the absence of any objective evidence to the contrary, there is a reasonable expectation that the laminate of Faler in view of Nishimura, Abe, and Lubnin comprises embodiments that reads on the limitation of the properties of a proportion of redissolution C of the surface coating layer to water is 5% or less, and a water contact angle H of the surface contact layer that is 70º or greater but less than 120º recited in claims 3 and 10. As set forth in MPEP 2112 V and MPEP 2112.01 I/II, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
Moreover, Abe and Lubnin also teach it is well known and well within the abilities of those skilled in the art to consider, measure, adjust, and optimize the print quality (e.g., water resistance) of laminate films and coatings by using coatings comprising cation modified colloidal silica and cationic polyurethane dispersions (Abe col. 2, lines 24-28, line 59 to col. 3, line 9; 

Regarding claim 8, Faler teaches that the substrate layer can be formed by calendering ([0010]), which reads on the limitation of the substrate layer is formed by calender forming recited in claim 8.

Regarding claim 24, as described above, the coating of Faler in view of Nishimura, Abe, and Lubnin comprises a cationic polyurethane in the dispersion, which reads on the limitation of the dispersion of the cationic organic polymer in the solvent is a polyurethane resin emulsion recited in claim 24.

Regarding claim 25, Abe teaches the polyurethane resin is in the range of 2 to 100 parts by weight of the solid content of the cation-modified colloidal silica (i.e., 2 to 50 wt.% of polyurethane in the coating) (col. 3, lines 55-65), which encompasses, and therefore renders obvious, the limitation of a concentration of copolymer in the polyurethane resin emulsion is from 20 to 30% by mass relative to the polyurethane resin emulsion recited in claim 25. As set forth in MPEP 2144.05, in the case where the claimed range is encompassed, a prior art .

Claims 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Faler in view of Nishimura, Abe, and Lubnin as applied to claim 1 above, and further in view of Dronzek Jr. (US 2003/0099793; “Dronzek”).
Regarding claim 12, as described above, Faler in view of Nishimura, Abe, and Lubnin teaches a laminate that reads on the limitations of claim 1.
Faler in view of Nishimura, Abe, and Lubnin is silent regarding the laminate further comprising a heat seal layer on a face of the substrate layer opposite the surface coating layer.
Dronzek discloses a multilayered film comprises a coextruded melt heat seal layer (14), and a substrate layer (12), wherein the substrate is biaxially oriented ([0030, 0035-0038]). The multilayer film comprises a container-facing side (i.e., a back face), and an indicia-receiving side (i.e., a front face), wherein the heat sealable layer is coextruded on the container-facing side as an adhesive to adhere the laminate to a container ([0015, 0037]). 
Faler in view of Nishimura, Abe, and Lubnin, and Dronzek are both directed towards substrates having coatings used for ink receiving. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a heat sealable layer to the opposite side of the substrate of Faler in view of Nishimura, Abe, and Lubnin as taught by Dronzek motivated by the expectation of an adhesive layer to apply the laminate to an article such as a container. 
As such, the laminate of Faler in view of Nishimura, Abe, Lubnin, and Dronzek comprises a heat sealable layer opposite the coating, which reads on the limitation of a heat seal layer on a face of the substrate layer opposite the surface coating layer recited in claim 12.

Regarding claim 16, Faler in view of Nishimura, Abe, Lubnin, and Dronzek is silent regarding a label-attached hollow molded container which is formed by adhering the film described in claim 12 by in-mold molding.
Dronzek discloses a hollow blow molded container, including an improved in-mold labels adhered to the outer surface of the containers, wherein the in-mold label is made from a multilayered film ([0018, 0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a hollow blow molded container with the laminate of Faler in view of Nishimura, Abe, Lubnin, and Dronzek by in-mold labeling as taught by Dronzek motivated by the expectation of making a container and attaching the label. As such, a hollow blow molded container of Faler in view of Nishimura, Abe, Lubnin, and Dronzek is fabricated from the laminate as described in claim 12, which reads on the limitations of a label-attached hollow molded container formed by adhering the thermoplastic resin film described in claim 12 as recited in claim 16. 

Regarding claim 18, Faler in view of Nishimura, Abe, Lubnin, and Dronzek is silent regarding a label using the film described in claim 12.
Dronzek discloses a multilayer film utilized as a label that are attached to plastic containers ([0001, 0015, 0036-0038, 0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the laminate of Faler in view of Nishimura, Abe, Lubnin, and Dronzek in a label as taught by Dronzek motivated by the expectation of creating a label to attach to plastic containers. As such, the laminate of Faler in view of Nishimura, Abe, Lubnin, and Dronzek is used in a label which reads on the limitation of a label using the film described in claim 12 as recited in claim 18. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Faler in view of Nishimura, Abe, Lubnin, and Dronzek as applied to claims 1 and 12 above, and further in view of Orihara et al. (US 2008/0234128; “Orihara”).
Regarding claim 19, as described above, Faler in view of Nishimura, Abe, Lubnin, and Dronzek teaches a laminate that reads on the limitations of claims 1 and 12.
Faler in view of Nishimura, Abe, Lubnin, and Dronzek is silent regarding the laminate comprising a recording layer on the surface coating layer. 
Orihara discloses a heat-sensitive recording layer formed by coating a substrate that can be used in a wide spectrum of fields, inter alia, labels ([0002, 0013, 0063-0065]). The heat-sensitive recoding material has high sensitivity, excellent storage properties, printing suitability, and head matching properties, and high-speed coating is possible ([0013]).
Faler in view of Nishimura, Abe, Lubnin, and Dronzek, and Orihara are both directed towards laminates used for labels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laminate of Faler in view of Nishimura, Abe, Lubnin, and Dronzek by adding a heat-sensitive recording layer on the substrate as taught by Orihara motivated by the expectation of forming a recording layer having 
As such, the laminate of Faler in view of Nishimura, Abe, Lubnin, Dronzek, and Orihara comprises a heat-sensitive recording coating, which reads on the limitation of a recording layer on the surface coating layer recited in claim 19.


Response to Arguments
Claim Rejections under 35 U.S.C. 112 (b)
Applicant’s arguments, see page 7 of the remarks, filed 27 October 2020, with respect to the rejections of claims 1-5, 7-12, 16, 18, 19, and 21-23 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the rejections under 35 U.S.C. 112(b), set forth in the Office Action mailed 28 July 2020 have been withdrawn.

Claim Rejections under 35 U.S.C. 112 (d)
Applicant’s arguments, see page 8 of the remarks, filed 27 October 2020, with respect to the rejections of claims 11 and 21 under 35 U.S.C. 112(d) have been fully considered and are persuasive. Therefore, the rejections under 35 U.S.C. 112(d), set forth in the Office Action mailed 28 July 2020 have been withdrawn.

Claim Rejections under 35 U.S.C. 103 over Dronzek, Jr. (US 2003/0099793) in view of Abe et al. (US 5,372,884), and further in view of Liang (US 2002/0041060), Orihara et al. (US 2008/0234128), or Lubnin et al. (US 2013/0316098); and Nishimura et al. (US 2002/0009607) in view of Field et al. (US 6,420,039), and further in view of Lubnin. 
Due to the claim amendments, Applicant’s arguments on pages 8 and 9 of the remarks, filed 27 October 2020, with respect to the rejections of claims 1-5, 7-12, 16, 18, 19, 22, and 23 under 35 U.S.C. 103 over Dronzek in view of Abe, and further in view of Liang, Orihara, or Lubnin; also, claims 1-4, 10, 11, and 21-23 under Nishimura in view of Field, and further in view of Lubnin have been fully considered and are persuasive. Therefore, the rejections under 35 U.S.C. 103 set forth in the Office Action mailed 28 July 2020 have been withdrawn. However, upon further search and consideration a new grounds of rejection has been set forth above as necessitated by the present claim amendments.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Kobayashi (JP H10-086307) – discloses a coated film having antistatic properties used for packaging materials, wherein the coated silica is an antistatic agent ([0001-0002, 0025-0029])
Shibuya (JP 2001-151918) ---– 
Iida (JP 2002-046346) – discloses a film comprising an inkjet recording sheet, wherein the film has a surface contact angle of 110º or less ([0005-0008]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/J. F./
Examiner, Art Unit 1782
 
/Eli D. Strah/Primary Examiner, Art Unit 1782